Exhibit 10.18

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT is made as of the 13th day of March, 2006 effective as
January 1, 2006

 

BETWEEN:

Ness Technologies, Inc.
A Delaware Corporation
With offices at Kiryat Atidim,
Tel Aviv, Israel (the “Company”)

Mr. Ytzhak Edelman
 (the “Executive”)

 

WHEREAS, the Parties have previously entered into an Employment Agreement dated
as of April 21, 2005 (the “Employment Agreement”), setting forth the terms and
conditions of the employment relationship of the Executive with the Company;

 

WHEREAS, the Parties desire to amend the provisions of the Employment Agreement
in the manner hereinafter appearing:

 

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the parties hereto hereby agree as follows:

 

1.                                       In this Agreement, unless there is
something in the subject or context inconsistent therewith, capitalized terms
appearing in this Agreement shall have the meaning assigned to them in the
Employment Agreement

 

2.                                       The Employment Agreement shall hereby
be amended as follows:

 

In Section 4 (a) as of March 1, 2006 the Monthly Salary shall be increased to
the 80,000 NIS adjusted as provided in that Section (based on the Israeli
Consumer Price Index published on February 15th 2006).

 

3.                                       Except as set forth in Section 2
hereof, the terms, conditions and agreements set forth in the Employment
Agreement are hereby ratified and confirmed and shall continue in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Ness Technologies Inc.

 

 

 

BY:

/s/ AHARON FOGEL

 

 

/s/ RAVIV ZOLLER

 

 

 

Aharon Fogel

 

Raviv Zoller

 

 

Title:

Chairman of the Board

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

The Executive

 

/s/ YTZHAK EDELMAN

 

 

 

 

Ytzhak Edelman

 

 

 

--------------------------------------------------------------------------------